Matter of Jaci Robert B.A. (Kobi R.) (2016 NY Slip Op 02937)





Matter of Jaci Robert B.A. (Kobi R.)


2016 NY Slip Op 02937


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


859

[*1]In re Jaci Robert B. A., A Child Under the Age of Eighteen Years, etc.,
andKobi R., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about January 30, 2015, which, after a fact-finding hearing, determined that respondent mother derivatively neglected the subject child, unanimously affirmed, without costs.
A preponderance of the record evidence demonstrated that the mother posed an imminent danger of harm to the subject child, based on the prior orders finding that she had neglected and derivatively neglected her other children, by admitting that she was aware that her paramour had sexually abused one of her children, but continued to be involved with him (see Matter of Keith H. (Logann M. K.), 135 AD3d 483 [1st Dept 2016]).
The instant petition was filed less than one year after the Family Court's finding of neglect as to the subject child's older siblings, and thus the prior findings of neglect were sufficiently proximate in time to the instant proceeding (see Matter of Noah Jeremiah J. [Kimberly J.], 81 AD3d 37, 42 [1st Dept 2010]).
The finding of derivative neglect as to the subject child was also appropriate because the mother's previous behavior demonstrated such an impaired level of parental judgment as to create a substantial risk of harm for any child in her care. The mother's failure to plan apart from her partner, and her noncompliance with her service plan demonstrate that she failed to take appropriate measures to address the issues that led to the prior neglect findings, and "her inability to acknowledge her previous behavior  supports the conclusion that she has a faulty [*2]understanding of the duties of parenthood sufficient to infer an ongoing danger to the subject child'" (Matter of Keith H., 135 AD3d at 484; see also Matter of Jasmine B., 66 AD3d 420, 420 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK